Case 3:18-bk-31634            Doc 38      Filed 05/06/20 Entered 05/06/20 18:26:12                       Desc Main
                                          Document     Page 1 of 2


                                 UNITED STATES BANKRUPTCY COURT
                                    Southern District of Ohio (Dayton)

IN RE:                                                                              CASE NO: 18-31634
Irvin C. Wallace                               ,                                    CHAPTER: 13
Debtor(s).


                                 NOTICE OF TEMPORARY FORBEARANCE

Bankruptcy Court Claim Number:                                                       6
Effective Date of Forbearance:                                                  04/01/2020
Number of monthly payments in Forbearance:                                           3

 Wells Fargo Bank, N.A. ("Creditor\Servicer") hereby provides notice that due to a recent financial hardship
 resulting directly or indirectly from the COVID-19 emergency, the Debtor has requested, and Creditor\Servicer
 has provided a temporary suspension of mortgage payments. This short-term relief is consistent with the COVID-
 19 relief available under the Coronavirus Aid, Relief, and Economic Security (CARES) Act.

 During this short-term relief, all terms and provisions of the mortgage note and security instrument, other than the
 payment obligations, will remain in full force and effect unless otherwise adjusted by this court or through a loan
 modification. If full or partial payments continue to be received during the forbearance period, Creditor/Servicer
 will apply such payment(s) pursuant to standard operating procedures.

 During the forbearance period and up to and including the time when that period ends, Creditor\Servicer will work
 with the Debtor, the Debtor’s attorney (if applicable) and the bankruptcy trustee on how to address the suspended
 payments in the long-term, including obtaining any necessary court consent and approval. NOTE: This Temporary
 Forbearance does not forgive any indebtedness; it only suspends the date that such indebtedness must be paid.

 This Notice does not constitute an amendment or modification to the Debtor’s plan of reorganization, and does not
 relieve the Debtor of the responsibility to amend or modify the plan of reorganization to reflect the forbearance
 arrangement, if required.

                                                                    /s/ Cindy Holmes
                                                                    VP Loan Documentation
              Case 3:18-bk-31634             Doc 38       Filed 05/06/20         Entered 05/06/20 18:26:12               Desc Main
                            UNITED STATES   BANKRUPTCY
                                      Document Page 2 of 2 COURT
                                                       Southern District of Ohio (Dayton)
                                                                           Chapter 13 No. 18-31634
 In re:                                                                    Judge: Guy R Humphrey
 Irvin C. Wallace
                                                  Debtor(s).

                                                   CERTIFICATE OF SERVICE
 I hereby certify that on or before May 07, 2020, I served a copy of this Notice and all attachments upon each of the entities named below by the
 court's notice of electronic filing or by placing a copy thereof in an envelope, in the United States Mail with first class mail postage prepaid,
 addressed to each of them as follows:

 Debtor:                    By U.S. Postal Service First Class Mail Postage Prepaid:
                            Irvin C. Wallace
                            2508 Saint Andrews Dr.
                            Troy, OH 45373



 Debtor's Attorney:         By CM / ECF Filing:
                            Christopher L Wesner
                            Miller, Luring, Venters & Wesner Co, LPA
                            314 W. Main St.
                            Troy, OH 45373


 Trustee:                   By CM / ECF Filing:
                            John G. Jansing
                            Chapter 13 Trustee
                            131 North Ludlow St
                            Suite 900
                            Dayton, OH 45402

                                                                           /s/ John Shelley
                                                                           InfoEx, LLC
                                                                           (as authorized agent for Wells Fargo Bank, N.A.)




1146054-fb90b946-44e0-4b1f-b08c-e0554be8e195-
